i          i      i                                                                   i        i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00632-CV

                                           Raul REYES, Jr.,
                                              Appellant

                                                   v.

                                           Monica REYES,
                                             Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002-CI-01711
                              Honorable Jim A. Rausch, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 23, 2009

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was originally due on September 25, 2009. On October 6, 2009, the trial

court clerk filed a Notification of Late Record, stating that the clerk’s record is complete, but has not

been filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the record and that appellant is not entitled to appeal without paying the fee. On October

20, 2009, this court ordered appellant to provide written proof to this court no later than October 30,

2009 that either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s
                                                                                     04-09-00632-CV



fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. Our order cautioned

appellant that if he failed to respond within the time provided, this appeal would be dismissed for

want of prosecution. See TEX . R. APP . P. 37.3(b). Appellant did not respond. Accordingly, on

November 16, 2009, this court ordered appellant to show cause in writing no later than November

23, 2009 why this appeal should not be dismissed for want of prosecution. See TEX . R. APP . P.

37.3(b), 42.3(b). Appellant has not responded.

       This appeal is dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b).

Costs of appeal are taxed against appellant.



                                                       PER CURIAM




                                                 -2-